Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.

Claims
Claims 1, 8, and 15 have been amended. Claim 23 has been added Claims 1-23 are pending and rejected in the application.  

Arguments 
Applicant Argues: 
Claims 1-22 have been rejected under 35 U.S.C. §101 as allegedly being directed to non- statutory subject matter. Applicant respectfully traverses these rejections. Claims 1, 8, and 15 have been amended in a manner that is believed to overcome the rejection under 35 U.S.C. §101.  Accordingly, withdrawal of the rejections is respectfully requested.

Examiner Responds:
Applicant argues “Claims 1, 8, and 15 have been amended in a manner that is believed to overcome the rejection under 35 U.S.C. §101.  Accordingly, withdrawal of the rejections is respectfully requested.” The Examiner respectfully disagrees. The claimed invention could be practically done by a human mentally or written out on paper. The claim as a whole does not integrate the mental steps into a practical application. In addition, the claims do not recite a specific improvement over prior art systems. The additional element of a generic computer is abstract. Mere abstract concepts cannot provide an inventive concept. The Examiner suggest incorporating the inventive concept into the independent claims to overcome the rejection. Thus, claims 1-23 are not patent eligible under 35 USC 101.

Applicant Argues: 
Applicant submits that Hofer and Lam fail to discloses or render obvious “in response to receiving the database query, determining a key for data responsive to the query, wherein the key comprises multiple data components, constructing an augmented key with data component boundary information, and searching the AST based at least in part on the augmented key.”


Examiner Responds:
Applicant's 35 USC § 103 arguments, noted above, with respect to Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 8, and 15 similarly recites a system, comprising: a processor configured to: access the database comprising a plurality of records that comprise multi- component data, the database including a plurality of sorted data blocks; construct an augmented succinct trie (AST) as an index of the database, the constructing being based on the multi-component data, wherein: the AST includes a set of indications of boundaries between components of the multi-component data of a record; store the index to be used to facilitate database queries; receive a database query; and in response to receiving the database query, determine a key for data responsive to the query, wherein the key comprises multiple data components; construct an augmented key with data component boundary information; search the AST based at least in part on the augmented key; and provide a search result based on the searching the AST, the search result corresponding to data that is responsive to the database query; and a memory coupled to the processor and configured to provide the processor with instructions. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a non-transitory computer readable storage medium”, “a system”, “a memory”, “by one or more resources”, and “a processor.”   Thus, claims 1, 8, and 15 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “access the database comprising a plurality of records that comprise multi- component data, the database including a plurality of sorted data blocks” encompasses a person mentally accessing a database comprising a plurality of records that comprise multi-component data, the database including a plurality of sorted data blocks. Next, “construct an augmented succinct trie (AST) as an index of the database, the constructing being based on the multi-component data, wherein: the AST includes a set of indications of boundaries  between components of the multi-component data of a record” encompasses a person mentally constructing, while writing on paper, an augmented succinct trie (AST) as an index of the database, the constructing being based on the multi-component data, wherein the AST includes indications of boundaries between components of the multi-component data of a record. In addition, “store the index to be used to facilitate database queries” encompasses mentally a person and writing on paper the index to be used to facilitate database queries. Further, “receive a database query” encompasses mentally a person receiving a database query. Next, “in response to receiving the database query, determine a key for data responsive to the query, wherein the key comprises multiple data components” encompasses mentally a person in response to receiving the database query, determine a key for data responsive to the query, wherein the key comprises multiple data components. Further, “construct an augmented key with data component boundary information” encompasses mentally a person, while writing on paper, constructing an augmented key with data component boundary information. In addition, “search the AST based at least in part on the augmented key” encompasses mentally a person searching the AST based at least in part on the augmented key. Next, “provide a search result based on the searching the AST, the search result corresponding to data that is responsive to the database query” encompasses mentally, while writing on paper, provide a search result based on the searching the AST, the search result corresponding to data that is responsive to the database query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 similarly recites no additional limitations other than “a non-transitory computer readable storage medium”, “a system”, “a memory”, and “a processor” implementing the limitations. The computer is recited at a high-level of generality (i.e., access the database comprising…etc., “construct an augmented succinct trie…etc.”, “the AST includes a set of indications…etc.”, “store the index to be used to facilitate…etc.”, “in response to receiving…etc.”, “determine a key for data responsive…etc.”, “construct an augmented key…etc.”, “search the AST based at least in part…etc.”, “provide a search result based on the searching…etc.”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 8, and 15 similarly recites “a non-transitory computer readable storage medium”, “a system”, “a memory”, and “a processor” implementing the limitations. The computer is recited at a high-level of generality (i.e., access the database comprising…etc., “construct an augmented succinct trie…etc.”, “the AST includes a set of indications…etc.”, “store the index to be used to facilitate…etc.”, “in response to receiving…etc.”, “determine a key for data responsive…etc.”, “construct an augmented key…etc.”, “search the AST based at least in part…etc.”, “provide a search result based on the searching…etc.”)such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 8, and 15 are not patentable eligible under 35 USC 101. 

The limitation “wherein the constructing includes: for a byte in a byte array of a first key of each data block, recording: a label that corresponds to the byte, child data indicating whether the byte has at least one child in the byte array, level order unary degree sequence (LOUDS) information, and continuation information indicating whether the byte corresponds to an end of a data component of the multi-component data.” of dependent claims 2, 9, and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2, 9, and 16 are not patent eligible under 35 USC 101. 
The limitation “wherein the recording of the continuation information further includes: providing a separate field for the continuation information.” of dependent claims 3, 10, and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3, 10, and 17 are not patent eligible under 35 USC 101. 

The limitation “wherein the recording of the continuation information further includes: concatenating the continuation information to front of the label.” of dependent claims 4 and 11 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 11 are not patent eligible under 35 USC 101. 
The limitation “wherein the computer instructions for recording of the continuation information further include computer instructions for: setting a bit as a "0" for the byte corresponding to a start of the data component and setting the bit as a "1" for the byte not corresponding to the start of the data component.” of dependent claims 5, 12, and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5, 12, and 18 are not patent eligible under 35 USC 101. 

The limitation “wherein the sorted data blocks are sorted based on the multi-component data.” of dependent claims 6 and 13 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 13 are not patent eligible under 35 USC 101. 
The limitation “wherein the constructing includes: for each data component of a first key in each data block, recording: at least one label corresponding to at least a portion of the data component, child data indicating whether at least a portion of the data component has at least one child, level order unary degree sequence information for the at least the portion of the data component, and continuation information indicating whether the at least the portion of the data component corresponds to an end of the data component of the multi-component data.” of dependent claims 7, 14, and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7, 14, and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein the processor is further configured to query the database, and wherein to query the database, the processor is further configured to: access a key comprising multiple data components; augment the key with data component boundary information; search the AST using the augmented key; and provide a search result as a value corresponding to the key in the database.” of dependent claim 20 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 15. The judicial exception is not integrated into a practical application. The claim does not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 20 is not patent eligible under 35 USC 101. 

The limitation “wherein the multi-component data is a concatenation of two data elements comprised in a record of the database.” of dependent claim 21 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 21 is not patent eligible under 35 USC 101. 

The limitation “wherein the AST further includes indications of boundaries of nodes comprised in the AST.” of dependent claim 22 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 22 is not patent eligible under 35 USC 101. 

The limitation “wherein each of the set of indications of boundaries respectively corresponds to a different boundary and serves as a demarcation between two components in the multi-component data” of dependent claim 23 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 23 is not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 8, 13, 14, 15, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al.  U.S. Patent Publication (2016/0300566; hereinafter: Hofer) in view of Lam et al. U.S. Patent Publication (2009/0222419; hereinafter: Lam) and further in view of Lambov U.S. Patent Publication (2022/0255014; hereinafter: Lambov)

Claims 1, 8, and 15
As to claims 1, 8, and 15, Hofer discloses, a system, comprising:  
25a processor configured to (paragraph[0082], “at least one processor 1120 communicatively coupled to the display…etc.”): 
access the database comprising a plurality of records that comprise multi-component data, the database including a plurality of sorted data blocks (paragraph[0050], “Two output buffers that contain compressed data are created, an output buffer A that contains block header information, and an output buffer B which contains the compressed entries…etc.”); 
a memory coupled to the processor and configured to provide the processor with instructions (paragraph[0081], “The WFST decoder may have an on-board decompression unit 1111 that decompresses compressed arrays that may be stored on volatile and/or non-volatile memory on the device….etc.”). 

Hofer does not appear to explicitly disclose construct an augmented succinct trie (AST) as an index of the database, the constructing being based on the multi-component data, wherein:
 the AST includes a set of 30indications of boundaries between components of the multi-component data of a record; 
Attorney Docket No. ALIBP41921 PATENTstore the index to be used to facilitate database queries; 
receive a database query; and 
in response to receiving the database query,
determine a key for data responsive to the query, wherein the key comprises multiple data components; 
construct an augmented key with data component boundary information;
search the AST based at least in party on the augmented key; and 
provide a search result based on the searching the AST, the search result corresponding to data that is responsive to the database query; 

However, Lam discloses construct an augmented succinct trie (AST) as an index of the database, the constructing being based on the multi-component data (paragraph[0024], “In a third aspect the invention provides a method of constructing a succinct index for data represented in a hierarchical structure, the method comprising the steps of:..etc.”), wherein: the AST includes a set of 30indications of boundaries between components of the multi-component data of a record (Figures 22-24, paragraph[0033]-paragraph[0039], “processing means to parse the data to generate a topological encoding list of nodes in tree traversal order and for nodes associated with a distinct root-to-leaf path or unique element tag name, to assess the topological relationship between them, and based on the assessment, to transform the topological encoding list of the nodes associated with the distinct root-to-leaf path or unique tag name…etc.”);
store the index to be used to facilitate database queries (paragraph[0041], “to receive data processing request from a remote device…Using the index of the current invention intermediate results sets are represented in a succinct form and can be used to perform structural join operations…etc.”). 
provide a search result based on the searching the AST, the search result corresponding to data that is responsive to the database query (paragraph[0043], “The index is space efficient way of capturing the topological structure of the data and enables structural joins to be performed on XML data efficiently. When processing XML data, most of the memory usage is spent on representing the intermediate result sets (as well as the final result set). When memory space is tight, query performance degrades significantly due to extra disk I/O operations. Using the index of the current invention intermediate results…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hofer with the teachings of Lam to construct an succinct index which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hofer with the teachings of Lam to maximize the efficiency of update and search operations on any data while setting the constraint of storage size to be close to the theoretical optimum (Lam: paragraph[0002]). 

The combination of Hofer and Lam do not appear to explicitly disclose receive a database query; and 
in response to receiving the database query,
determine a key for data responsive to the query, wherein the key comprises multiple data components; 
construct an augmented key with data component boundary information;
search the AST based at least in party on the augmented key; and 
provide a search result based on the searching the AST, the search result corresponding to data that is responsive to the database query; 
However, Lambov discloses disclose receive a database query; and 
in response to receiving the database query,
determine a key for data responsive to the query, wherein the key comprises multiple data components; 
construct an augmented key with data component boundary information;
search the AST based at least in party on the augmented key;

However, Lambov discloses receive a database query (paragraph[0077], “A database system (e.g., processor 104 of the system 100) converts 505 a key for a record of a database into a byte-comparable sequence of bytes. For example, the database system may receive query including the key…etc.”); and 
in response to receiving the database query(paragraph[0077], “A database system (e.g., processor 104 of the system 100) converts 505 a key for a record of a database into a byte-comparable sequence of bytes. For example, the database system may receive query including the key…etc.”),
determine a key for data responsive to the query, wherein the key comprises multiple data components (paragraph[0025], “The trie index 112 is referenced using byte-comparable sequences of byte values as keys. For example, to access data for read or write, a key is generated to query the trie index. The key may include different data having different data types. The key is converted into the byte-comparable sequence of byte values. The conversion may include converting the different data types used for the key into byte-comparable byte values. Accordingly, byte order is available for any data type used for keys. The byte-comparable sequence of byte values is then used to traverse the trie index 112 for a database location value…etc.”); 
construct an augmented key with data component boundary information(paragraph[0024]-paragraph[0025], “The trie index 112 is referenced using byte-comparable sequences of byte values as keys. For example, to access data for read or write, a key is generated to query the trie index…etc.” and paragraph[0031], “It is possible to also define a mapping for reversed types within a list, e.g. by flipping all bits of the encoded byte sequence. Some example data types that may be converted to byte values include Fixed length unsigned integers (murmur token, date/time), fixed-length signed integers (byte, short, int, bigint), fixed-size floating-point numbers (float, double), multi-component sequences (partition or clustering keys, tuples), bounds…etc.”);
search the AST based at least in party on the augmented key(paragraph[0087], “A database system (e.g., processor 104 of the system 100) converts 705 a partition key into a first byte-comparable sequence of bytes and a clustering key into a second byte-comparable sequence of bytes. A key for a record in a database may be a primary key including the partition key that is used to reference the trie partition index 212 to identify a partition, and the clustering key that is used to reference a row trie index 220 to identify a row within the partition. For example, the database system may receive query including the primary key…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hofer with the teachings of Lam and Lambov to generate keys which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hofer with the teachings of Lam and Lambov to use byte ordering for keys and a trie index for referencing a database (Lambov: paragraph[0005]). 



Claims 6 and 13
As to claims 6 and 13, the combination of Hofer, Lam, and Lambov discloses all the elements in claim 8, as noted above, and Hofer further disclose wherein the sorted data blocks are sorted based on the multi-component data (paragraph[0046], “The arcs in the example WFST are sorted by input state first, and then within one input state by transition weight in descending order…etc.”).

Claims 7, 14, and 19
As to claims 7, 14, and 19, the combination of Hofer, Lam, and Lambov discloses all the elements in claim 8, as noted above, and Hofer further disclose wherein the computer instructions for constructing include computer instructions for:
 for each data component of a first key in each data block, recording: at least one label corresponding to at least a portion of the data component, child data indicating whether at least a portion of the data component has at least one child, level order unary degree sequence information for the at least the portion of the data component, and continuation information indicating whether the at least the portion of the data component corresponds to an end of the data component of the multi-component data (paragraph[0046], “Referring to FIGS. 4-7, to exemplify the adjacency arrays (or tables or lists), an example, simplified graph or transducer 400 is provided with an example non -compressed memory layout (lists 500, 600 and 700). The transducer 400 has states 0, 1, and 2, where arc 0 leads from state 0 (the source state) to state 1 (the destination state) has a label B and weight 2.3. Arc 1 extends from state 0 to state 2 with a label H and weight 0.7, while arc 2 is a self-loop starting and ending at state 1 with a label L and a weight 2.1 to contribute the probability of a prolonged phoneme…etc.”).

Claim 21
As to claim 21, the combination of Hofer, Lam, and Lambov discloses all the elements in claim 1, as noted above, and Lam further disclose wherein the multi-component data is a concatenation of two data elements comprised in a record of the database (figures 3 and 4, paragraph[0114]-paragraph[0117], “The indexes return all bs, all cs and all “e”…etc.”).

Claim 22
As to claim 22, the combination of Hofer, Lam, and Lambov discloses all the elements in claim 1, as noted above, and Lam further disclose wherein the AST further includes indications of boundaries of nodes comprised in the AST (paragraph[0070]-paragraph[0074], “So every 0 indicates the start of a new node…so that a 1 bit represents an opening parenthesis and a 0 bit represents a closing parenthesis…etc.”).

Claims 2, 3, 4, 5, 9, 10, 11, 12, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al.  U.S. Patent Publication (2016/0300566; hereinafter: Hofer) in view of Lam et al. U.S. Patent Publication (2009/0222419; hereinafter: Lam) and further in view of Lambov U.S. Patent Publication (2022/0255014; hereinafter: Lambov) and further in view of LEI U.S. Patent Publication (2017/0255670; hereinafter: LEI) 

Claim 2, 9, and 16
As to claims 2, 9, and 16, the combination of Hofer, Lam, and Lambov discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the computer instructions for constructing further include computer instructions for: for a byte in a byte array of a first key of each data block, recording: a label that corresponds to the byte, child data indicating whether the byte has at least one child in the byte array, level order unary degree sequence (LOUDS) information, and continuation information indicating whether the byte corresponds to an end of a data component of the multi-component data.

However, LEI further disclose wherein the processor being configured to construct the AST includes: for a byte in a byte array of a first key of each data block, recording: a label that corresponds to the byte, child data indicating whether the byte has at least one child in the byte array (paragraph[0034], “A representation of this data is called " succinct" if it takes Z+o (Z) bits of space to store this data, where o (Z) denotes space complexity. Accordingly, a data structure that uses Z+ [square root over (Z)] bits of storage is succinct and another data structure that uses Z+lg Z of bits is also succinct...etc.”), level order unary degree sequence (LOUDS) information (paragraph[0044], “A LOUDS bit string may be created as follows. Starting from the root, a trie is traversed in breadth-first order, i.e. all nodes at the same level are traversed before going to the next level...etc.”), and continuation information indicating whether the byte corresponds to an end of a data component of the multi-component data (paragraph[0045], “In addition, a LOUDS trie may also use an n-bit array (e.g. the bit array B described above with respect the succinct data structure) to store whether a node in the trie is a final state…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hofer with the teachings of Lam, Lambov, and LEI to compress key data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hofer with the teachings of Lam, Lambov, and LEI to efficiently obtain data from a database using a database management system (LEI: paragraph[0003]).

Claim 3, 10, and 17
As to claims 3, 10, and 17, the combination of Hofer, Lam, Lambov, and LEI discloses all the elements in claim 9, as noted above, and Hofer further disclose wherein the recording of the continuation information further includes: 
at least one of providing a separate field for the continuation information and concatenating the continuation information to front of the label (figure 10, paragraph[0050], “Two output buffers that contain compressed data are created, an output buffer A that contains block header information, and an output buffer B which contains the compressed entries. The output buffers initially contain no information albeit shown to be already populated on list 1000. Block output buffer A will hold the block level data such as a bit-wise block pointer value p (shown in parenthesis) and which also indicates the start of a block…etc.”).

Claim 4 and 11
As to claims 4 and 11, the combination of Hofer, Lam, Lambov, and LEI discloses all the elements in claim 9, as noted above, and Hofer further disclose wherein the recording of the continuation information further includes: concatenating the continuation information to front of the label (figure 5, paragraph[0047], “Thus, the first arc for state 0 is arc 0, and the first outgoing arc for state 1 is arc 2, and so forth. …etc.”).

Claims 5, 12, and 18
As to claims 5, 12, and 18, the combination of Hofer, Lam, Lambov, and LEI discloses all the elements in claim 9, as noted above, and Lam further disclose wherein the computer instructions for recording of the continuation information further include computer instructions for: setting a bit as a "0" for the byte corresponding to a start of the data component and setting the bit as a "1" for the byte not corresponding to the start of the data component (paragraph[0070]-paragraph[0074], “So every 0 indicates the start of a new node…so that a 1 bit represents an opening parenthesis and a 0 bit represents a closing parenthesis…etc.”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al.  U.S. Patent Publication (2016/0300566; hereinafter: Hofer) in view of Lam et al. U.S. Patent Publication (2009/0222419; hereinafter: Lam) and further in view of Lambov U.S. Patent Publication (2022/0255014; hereinafter: Lambov) and further in view of BAUER U.S. Patent Publication (2019/0324960; hereinafter: BAUER) 

Claim 20
As to claim 20, the combination of Hofer, Lam, and Lambov discloses all the elements in claim 15, as noted above, and but do not appear to explicitly disclose wherein the processor is further configured to query the database, and wherein to query the database, the processor is further configured to: 
access a key comprising multiple data components; 
augment the key with data component boundary information; 
search the AST using the augmented key; and 
provide a search result as a value corresponding to the key in the database.

However, BAUER discloses herein to query the database, the processor is further configured to: 
access a key comprising multiple data components (paragraph[0009], “instead of arrays containing all possible pointers. The drawback of this approach is that for traversals from node to node, a list in the respective parent node has to be scanned or--if the list is ordered by the value of the key portion…etc.”); 
augment the key with data component boundary information (paragraph[0503], “such an augmentation of the transitions of the DFA of FIG. 48B, where the encoding schemes for Unicode characters and strings of Unicode characters as described above with reference to FIG. 21 are used…etc.”); 
search the AST using the augmented key (paragraph[0570], “the invention can easily be used also for full text search applications by storing each occurring term and the document ID as two key parts…etc.”); and 
provide a search result as a value corresponding to the key in the database (paragraph[0018], “For the processing, a QEP generally comprises a set of related operators aiming at producing query results…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hofer with the teachings of Lam, Lambov, and BAUER to augment key data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hofer with the teachings of Lam, Lambov, and BAUER to efficiently use trie data structures in databases and information retrieval systems, and to querying such a system with high performance (BAUER: paragraph[0002]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al.  U.S. Patent Publication (2016/0300566; hereinafter: Hofer) in view of Lam et al. U.S. Patent Publication (2009/0222419; hereinafter: Lam) and further in view of Lambov U.S. Patent Publication (2022/0255014; hereinafter: Lambov) and further in view of Zhang et al. Non-Patent Publication (SuRF: Practical Range Query Filtering with Fast Succinct Tries”, 2018; hereinafter: Zhang, in IDS dated May 20, 2020) 


Claim 23
As to claim 23, the combination of Hofer, Lam, and Lambov discloses all the elements in claim 1, as noted above, and but do not appear to explicitly disclose wherein each of the set of indications of boundaries respectively corresponds to a different boundary and serves as a demarcation between two components in the multi-component data. 

However, Zhang discloses wherein each of the set of indications of boundaries respectively corresponds to a different boundary and serves as a demarcation between two components in the multi-component data (2.3 LOUDS-Sparse, “The third bit-sequence (S-LOUDS) also includes one bit for each byte in S-Labels. S-LOUDS denotes node boundaries: if a label is the first in a node, its S-LOUDS bit is set. Otherwise, the bit is cleared. For example, in Figure 2, the first non-value node at level 2 has three branches and is encoded as 100 in the S-LOUDS sequence…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hofer with the teachings of Lam, Lambov, and Zhang to create node boundaries which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hofer with the teachings of Lam, Lambov, and Zhang to replace the Bloom filters with size-matching SuRFs in RocksDB and show that it improves range query performance with a modest cost on the worst-case point query throughput due to a slightly higher false positive rate (Zhang: Introduction). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
October 5, 2022
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000